Exhibit 10.2

 

August 19, 2009

 

Mr. Joseph J. Euteneuer

Executive Vice President and Chief Financial Officer

Qwest Communications International Inc.

1801 California Street, Suite 5200

Denver, Colorado 80202

 

Dear Joe:

 

This letter confirms our agreement regarding your right to request a Home Buyout
Offer (as that term is defined in the Employee Relocation Policy) of your former
principal residence and your right to reimbursement for the costs of moving your
household goods and furnishings to your new principal residence.  Any request
for a Home Buyout Offer, as well as any request for reimbursement of moving
costs for household goods and furnishings, must be in writing and must be
received by us no later than September 12, 2010, which is 24 months following
your date of hire.

 

Except as modified by the paragraph above, all of the terms in my letter to you
dated September 12, 2008, remain unchanged.  If the foregoing is acceptable to
you, please sign below and return one copy of this letter to Jana Venus in the
enclosed envelope.

 

 

Sincerely,

 

 

Richard N. Baer

 

 

I accept the foregoing.

 

 

 

 

Joseph J. Euteneuer

 

 

--------------------------------------------------------------------------------